                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION


ERIK LEE LAWSON,                             )
                                             )
       Plaintiff,                            )
                                             )
                                             )
VS.                                          )          No. 19-1129-JDT-cgc
                                             )
                                             )
CANDACE RUNIONS, ET AL.,                     )
                                             )
       Defendants.                           )


      ORDER DISMISSING COMPLAINT AND GRANTING LEAVE TO AMEND


       On May 8, 2019, Plaintiff Erik Lee Lawson, who is incarcerated at the Perry County

Jail (Jail) in Linden, Tennessee, filed a pro se complaint pursuant to 42 U.S.C. § 1983 and

a motion to proceed in forma pauperis in the U.S. District Court for the Middle District of

Tennessee. (ECF Nos. 1 & 2.) United States District Judge Aleta A. Trauger issued an

order on June 20, 2019, granting leave to proceed in forma pauperis and assessing the civil

filing fee pursuant to the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b).

(ECF No. 4.) Judge Trauger also transferred Lawson’s complaint to this Court because the

allegations in the complaint concern events that allegedly occurred in Perry County, which

is part of the Western District of Tennessee. See 28 U.S.C. § 123(c)(1). (Id.) The Clerk

shall record the Defendants as Candace Runions and Jail Administrator April Morgan.

Lawson sues the Defendants only in their official capacities. (ECF No. 1 at PageID 2.)
       Lawson alleges that, when he was booked into the Perry County Jail, he notified a

nurse that he has a food allergy to eggs, which she noted in his record. (Id. at PageID 5.)

Lawson alleges, however, that the Jail staff continue to serve him eggs or food products

containing eggs. (Id.) He alleges that, by being served these foods, the Defendants are

depriving him of “proper nutritional needs daily.” (Id.) He seeks damages. (Id.)

       The Court is required to screen prisoner complaints and to dismiss any complaint,

or any portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may
       be granted; or

       (2)     seeks monetary relief from a defendant who is immune from such
       relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may

be granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556

U.S. 662, 677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57

(2007), are applied. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court

accepts the complaint’s “well-pleaded” factual allegations as true and then determines

whether the allegations “plausibly suggest an entitlement to relief.’” Williams v. Curtin,

631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). Conclusory allegations

“are not entitled to the assumption of truth,” and legal conclusions “must be supported by

factual allegations.” Iqbal, 556 U.S. at 679. Although a complaint need only contain “a

short and plain statement of the claim showing that the pleader is entitled to relief,” Fed.



                                             2
R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make a “‘showing,’

rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555 n.3.

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at

383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants,

however, are not exempt from the requirements of the Federal Rules of Civil Procedure.

Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F.

App’x 608, 612, 613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for

failure to comply with “unique pleading requirements” and stating “a court cannot ‘create

a claim which [a plaintiff] has not spelled out in his pleading’” (quoting Clark v. Nat’l

Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

       Lawson filed his complaint pursuant to 42 U.S.C. § 1983, which provides:

              Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia,
       subjects, or causes to be subjected, any citizen of the United States or other
       person within the jurisdiction thereof to the deprivation of any rights,
       privileges, or immunities secured by the Constitution and laws, shall be liable
       to the party injured in an action at law, suit in equity, or other proper
       proceeding for redress . . . .

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the “Constitution and laws” of the United States (2) committed by a

defendant acting under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150

(1970).

       Lawson’s allegations against Defendant Morgan in her official capacity are

construed as allegations against Perry County. See Matthews v. Jones, 35 F.3d 1046, 1049

                                             3
(6th Cir. 1994). When a § 1983 claim is made against a municipality or county, the court

must analyze two distinct issues: (1) whether the plaintiff’s harm was caused by a

constitutional violation; and (2) if so, whether the municipality or county is responsible for

that violation. Collins v. City of Harker Heights, Tex., 503 U.S. 115, 120 (1992).

       A local government such as a municipality or county “cannot be held liable solely

because it employs a tortfeasor—or, in other words, a municipality cannot be held liable

under § 1983 on a respondeat superior theory.” Monell v. Dep’t. of Soc. Serv., 436 U.S.

658, 691 (1978) (emphasis in original); see also Searcy v. City of Dayton, 38 F.3d 282, 286

(6th Cir. 1994). A municipality may be held responsible for a constitutional deprivation

only if there is a direct causal link between a municipal policy or custom and the alleged

deprivation. Monell, 436 U.S. at 691-92; Deaton v. Montgomery Co., Ohio, 989 F.2d 885,

889 (6th Cir. 1993). To demonstrate municipal liability, a plaintiff “must (1) identify the

municipal policy or custom, (2) connect the policy to the municipality, and (3) show that

his particular injury was incurred due to execution of that policy.” Alkire v. Irving, 330

F.3d 802, 815 (6th Cir. 2003) (citing Garner v. Memphis Police Dep’t, 8 F.3d 358, 364

(6th Cir. 1993)). “[T]he touchstone of ‘official policy’ is designed ‘to distinguish acts of

the municipality from acts of employees of the municipality, and thereby make clear that

municipal liability is limited to action for which the municipality is actually responsible.’”

City of St. Louis v. Praprotnik, 485 U.S. 112, 138 (1988) (quoting Pembaur v. Cincinnati,

475 U.S. 469, 479-80 (1986) (emphasis in original)).

       Lawson does not allege that Perry County has a custom or policy of providing

inadequate food to its inmates. He alleges only that unspecified employees of the Jail have

                                              4
continued to provide him food that he cannot eat and does not meet his nutritional needs.

He therefore does not state a claim against Perry County or Defendant Morgan in her

official capacity.

       Similarly, Lawson’s allegations against Runions in her official capacity are treated

as allegations against her employer, Quality Correctional Health Care.          “A private

corporation that performs the traditional state function of operating a prison acts under

color of state law for purposes of § 1983.” Thomas v. Coble, 55 F. App’x 748, 748 (6th

Cir. 2003) (citing Street v. Corr. Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996)). The

Sixth Circuit has applied the standards for assessing municipal liability to claims against

private corporations that operate prisons or provide medical care or food services to

prisoners. Id. at 748-49; Street, 102 F.3d at 817-18; Johnson v. Corr. Corp. of Am., 26

F. App’x 386, 388 (6th Cir. 2001); see also Eads v. State of Tenn., No. 1:18-cv-00042,

2018 WL 4283030, at *9 (M.D. Tenn. Sept. 7, 2018). To prevail on a § 1983 claim against

Quality Correctional, Lawson “must show that a policy or well-settled custom of the

company was the ‘moving force’ behind the alleged deprivation” of his rights. Braswell v.

Corr. Corp. of Am., 419 F. App’x 622, 627 (6th Cir. 2011).

       Lawson has not alleged that a policy or custom of Quality Correctional was the

“moving force” behind an alleged violation of his constitutional rights. He therefore fails

to state a claim against Quality Correctional or Defendant Runions in her official capacity.

       For the foregoing reasons, Lawson’s complaint is subject to dismissal in its entirety

for failure to state a claim.



                                             5
       The Sixth Circuit has held that a district court may allow a prisoner to amend his

complaint to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d

944, 951 (6th Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013) (per

curiam) (“Ordinarily, before dismissal for failure to state a claim is ordered, some form of

notice and an opportunity to cure the deficiencies in the complaint must be afforded.”).

Leave to amend is not required where a deficiency cannot be cured. Curley v. Perry, 246

F.3d 1278, 1284 (10th Cir. 2001) (“We agree with the majority view that sua sponte

dismissal of a meritless complaint that cannot be salvaged by amendment comports with

due process and does not infringe the right of access to the courts.”). In this case, the Court

concludes that Lawson should be given the opportunity to file an amended complaint.

       In conclusion, the Court DISMISSES Lawson’s complaint for failure to state a claim

on which relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and

1915A(b)(1). However, Lawson is GRANTED leave to file an amended complaint. Any

amendment must be filed within twenty-one (21) days after the date of this order, on or

before November 15, 2019.

       Lawson is advised that an amended complaint will supersede the original complaint

and must be complete in itself without reference to the prior pleadings. The text of the

complaint must allege sufficient facts to support each claim without reference to any

extraneous document. Any exhibits must be identified by number in the text of the

amended complaint and must be attached to the complaint. All claims alleged in an

amended complaint must arise from the facts alleged in the original complaint. Each claim

for relief must be stated in a separate count and must identify each defendant sued in that

                                              6
count. If Lawson fails to file an amended complaint within the time specified, the Court

will assess a strike pursuant to 28 U.S.C. § 1915(g) and enter judgment.

IT IS SO ORDERED.

                                                 s/ James D. Todd
                                                JAMES D. TODD
                                                UNITED STATES DISTRICT JUDGE




                                            7
